Citation Nr: 1013053	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
of June 20, 2000 through August 5, 2003.

2.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
April 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming.  The Veteran's claims file comes from the 
VA Regional Office in St. Louis, Missouri (RO).

In a February 2008 decision, the Board denied an initial 
evaluation in excess of 30 percent for posttraumatic stress 
disorder (PTSD), and granted staged ratings of 70 percent, 
effective from August 6, 2003 through January 30, 2006; and 
50 percent, effective on and after January 31, 2006.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a Joint 
Motion for Remand (Joint Motion), in January 2009, the Court 
ordered that the "part of the [Board]'s decision that denied 
entitlement to an initial evaluation in excess of 30% for 
[PTSD] is remanded. . . .  The appeal as to the remaining 
issues is dismissed."  As such, the Court Order remanded 
only the initial evaluation assigned for the period of June 
20, 2000 through August 5, 2003.  Thus, the staged ratings 
assigned by the Board for the Veteran's PTSD for the entire 
period on and after August 6, 2003 were dismissed by the 
Court, and the Board's February 2008 decision as to these 
issues are final and are not before the Board.


FINDINGS OF FACT

1.  For the period from June 20, 2000 through August 5, 
2003, the Veteran's PTSD was manifested by sleep impairment, 
intrusive thoughts, anxiety, irritability, impaired impulse 
control, circumlocutory speech, occasional auditory 
hallucinations, and impaired concentration.

2.  Service connection is currently in effect for PTSD, 
rated as 50 percent disabling, and fracture of a right ring 
finger and hemorrhoids, both assigned a noncompensable 
evaluation.  

3.  The Veteran is not precluded from securing or following 
substantially gainful employment as a result of his 
service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

2.  A total disability rating for compensation purposes 
based on individual unemployability (TDIU) is not warranted.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, letters dated in March 2003 and September 2007 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the Veteran in June 2003 and April 
2006, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  VA examinations sufficient for 
adjudication purposes were provided to the Veteran in 
connection with his PTSD claim.  A VA examination has not 
been accorded the Veteran in connection with his TDIU claim, 
as the Veteran does not meet the schedular criteria for 
entitlement to TDIU.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Board remanded the PTSD claim on appeal in July 2009 in 
compliance with the January 2009 Court order, so that 
additional VA medical records which date from August 2007 or 
later could be obtained.  The additionally named records, 
dated in August 2007, have been associated with the claims 
file.  In August 2009, a letter was sent to the Veteran's 
last known address asking him to identify the names, 
addresses, and approximate dates of treatment for any VA and 
non-VA health care providers who had treated him for any 
complaints or symptoms related to PTSD.  The Veteran did not 
respond this letter.  Accordingly, there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The 
appeal of the issue currently before the Board is based on 
the assignment of an initial evaluation following an initial 
award of service connection for PTSD.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Therefore, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

Service connection for PTSD was granted by a May 2005 rating 
decision and a noncompensable evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 
20, 2002.  Subsequently, a March 2006 rating decision 
assigned a 30 percent evaluation for PTSD, effective 
December 20, 2002.  A January 2007 rating decision granted 
an effective date of June 20, 2000 for the initial 30 
percent evaluation assigned for PTSD.  Based on the February 
2008 Board decision, a February 2008 rating decision 
effectuated staged ratings of 70 percent, effective August 
6, 2003, and a 50 percent evaluation, effective January 31, 
2006.

The Veteran has consistently received diagnoses of both 
bipolar disorder and PTSD.  While the Veteran's bipolar 
disorder is not service-connected, the medical evidence 
shows that the corresponding symptomatology greatly overlaps 
with the symptomatology from the Veteran's PTSD.  In 
addition, both an August 2003 VA psychiatric evaluation 
report and a January 2006 VA mental disorders examination 
report stated that the Veteran's bipolar disorder had been 
aggravated by his PTSD, while a January 2006 VA mental 
disorders examination report also stated that the Veteran's 
PTSD had been aggravated by his bipolar disorder.  
Accordingly, the medical evidence shows that the symptoms of 
these two disorders are so intertwined that all of the 
Veteran's manifested mental disorder symptomatology must be 
considered when determining the proper evaluation for his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (observing that when it is not possible 
to separate the effects of a service-connected condition and 
a nonservice-connected condition, the provisions of 38 
C.F.R. § 3.102 mandates that reasonable doubt on any issue 
was to be resolved in the Veteran's favor, and that all 
signs and symptoms be attributed to the service-connected 
condition).

In evaluating the evidence, clinicians have assigned Global 
Assessment of Functioning (GAF) scores.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV); Carpenter v. Brown, 
8 Vet. App. 240 (1995).  

An April 2000 VA discharge summary report stated that the 
Veteran was followed by psychiatry for anxiety, bipolar 
disorder, and PTSD, exacerbated by occasional acute dreams 
and thoughts related to his service in Vietnam.

A June 2000 VA psychiatry note stated that the Veteran had 
difficulty maintaining employment and was unemployed at that 
time.  The examiner stated that PTSD issues likely 
contributed to the Veteran's occupational instability.  The 
Veteran was not suicidal or homicidal and did not require 
inpatient psychiatric treatment.  The examiner stated that 
the Veteran took medication for anxiety, which was 
beneficial.

A January 2001 VA psychiatry note stated that in September 
2000, an examiner assigned a GAF score of 70.  The examiner 
stated that the Veteran had a very low irritability 
threshold and had difficulty with alcoholism for decades, 
but had been sober for the previous 18 months.

An August 2001 VA psychiatry note stated that in January 
2001, the examiner had assigned a GAF score of 70.  The 
Veteran complained of sleep impairment and reported that he 
had been sober for 26 months.  The Veteran's companion 
stated that the Veteran's temper was under control as long 
as he took his prescription medication.  An August 2001 
outpatient medical report dated the same day stated that the 
Veteran was employed in construction.

A February 2002 VA psychiatry note stated that in August 
2001, the examiner had assigned a GAF score of 70.  The 
Veteran reported that he had been sober for 32 months.  Both 
the Veteran and his companion reported that his irritability 
and temper were "much improved."  The Veteran reported 
sleeping 5 hours per night, but was "well rested."

In a June 2002 statement, the Veteran reported that he had 
last worked on May 10, 2002.

In an August 2002 VA psychiatry report, the Veteran reported 
being irritable and having a short fuse.  He denied having 
alcohol for over 3 years.  The Veteran complained that he 
was unable to work due to pain in his feet and joints.

A December 2002 VA psychological evaluation report stated 
that the Veteran appeared significantly anxious, tense, and 
angry.  He appeared to be short of breath and stated that he 
was having some difficulty breathing due to anxiety.  The 
Veteran's speech was pressured, circumlocutory, and 
confused.  He reported that he had been divorced 3 times and 
had "[s]everal children scattered about.  About five."  The 
Veteran reported nightmares about once a week, auditory 
hallucinations during periods of stress, nightly sleep 
impairment, and difficulty managing anger.  The report 
stated that the Veteran had a history of "passive" suicidal 
ideation, but had no active plans of suicidal or homicidal 
ideation.  He stated that he had been unemployed since May 
2002 due to a disability.  The diagnosis was bipolar 
disorder, polysubstance dependence in remission for 3.5 
years, and rule out personality disorder.

A January 2003 VA psychiatric evaluation report stated that 
the Veteran lived with his girlfriend.  He complained of 
anxiety, impaired impulse control, sleep impairment, and 
inability to keep a job.  The Veteran stated that he had 
nightmares about once a week, auditory hallucinations during 
periods of stress, sleep impairment, and difficulty managing 
anger.  The report stated that the Veteran had a history of 
"passive" suicidal ideation, but had no active plans of 
suicidal or homicidal ideation.  On mental status 
examination, the Veteran was casually dressed, anxious, 
irritable, and had mild psychomotor agitation.  The 
Veteran's speech was mildly rapid, verbose, coherent, and 
mostly relevant.  His mood was irritable and his affect was 
appropriate.  The Veteran reported auditory hallucinations 
the previous week, but denied command hallucinations and 
delusions.  He was alert and oriented to time, place, and 
person.  The impression was bipolar disorder, polysubstance 
dependence in remission for 3.5 years, and possible minimal 
symptoms of PTSD.

A February 2003 VA psychiatry note stated that in October 
2002, the examiner had assigned a GAF score of 65.  A 
February 2003 VA psychiatric evaluation report stated that 
the Veteran was anxious and emotional when describing his 
stressors.  He reported hyperarousal, sleep impairment, 
impaired concentration, and impaired memory.  The Veteran 
reported a numbing of emotions and avoidance of things which 
remind him of his stressors.  He reported being nervous 
around large crowds and at outdoor events, including movies, 
restaurants, and holidays.  The Veteran reported recurring 
nightmares.  The diagnosis was PTSD.

The Veteran's initial 30 percent evaluation contemplates 
PTSD manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, weekly or less 
often panic attacks, chronic sleep impairment, mild memory 
loss, such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  A 70 percent evaluation is 
warranted where there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter, 8 Vet. 
App. at 242.  The GAF scores of 61 to 70 contemplate some 
mild symptoms, such as a depressed mood and mild insomnia, 
or some difficulty in social, occupational, or school 
functioning, such as occasional truancy, or theft within the 
household, but generally functioning pretty well with some 
meaningful interpersonal relationships.  DSM-IV at 46-47.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on 
occupational and social impairment.  Id.; see also 38 C.F.R. 
§ 4.126 (2009); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

With consideration of the entire record for the period of 
June 20, 2000 through August 5, 2003, the Board finds that 
the medical evidence of record does not support an initial 
rating in excess of 30 percent for PTSD.  The evidence shows 
that the Veteran's PTSD was manifested by sleep impairment, 
intrusive thoughts, anxiety, irritability, impaired impulse 
control, circumlocutory speech, occasional auditory 
hallucinations, and impaired concentration.  The evidence 
does not show that the Veteran's PTSD meets the criteria for 
the next higher disability rating of 50 percent during this 
period of time.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Veteran did not have a flattened affect; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory such as, retention of only highly learned 
material, forgetting to complete tasks; impaired judgment; 
and impaired abstract thinking.  Although the Veteran 
reported panic attacks, they were not reported more 
frequently than once a week.  In addition, the Veteran's GAF 
scores from June 20, 2000 through August 5, 2003 were 
unanimously indicative of mild symptomatology.  Accordingly, 
an initial evaluation in excess of 30 percent for PTSD is 
not warranted.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has 
been given to the question of whether additional staged 
ratings would be in order.  However, while there may have 
been day-to-day fluctuations in the Veteran's PTSD, the 
evidence shows no distinct periods of time from June 2000 to 
August 2003 during which his PTSD varied to such an extent 
that a rating greater or less than 300 percent would be 
warranted.  Cf. 38 C.F.R. § 3.344 (2009) (VA will handle 
cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of 
disability evaluations).  Accordingly, the assigned 30 
percent evaluation reflects the degree of impairment shown 
from the date of the grant of service connection for PTSD 
through August 5, 2003, and there is no basis for additional 
staged ratings with respect to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his initial 
disabilities rating for PTSD inadequate.  The Veteran's PTSD 
was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 
9411, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability 
and symptomatology.  As noted above, the Veteran's PTSD was 
initially manifested by sleep impairment, intrusive 
thoughts, anxiety, irritability, impaired impulse control, 
circumlocutory speech, occasional auditory hallucinations, 
and impaired concentration.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by the initial disabilities rating 
for his PTSD.  A rating in excess of the currently assigned 
rating is provided for certain manifestations of PTSD, but 
the medical evidence reflects that those manifestations are 
not present in this case.  The criteria for an initial 30 
percent rating for the Veteran's PTSD more than reasonably 
describe the Veteran's disability level and symptomatology 
from June 20, 2000 through August 5, 2003 and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 
9411.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the 
basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), an 
extraschedular rating is considered where the Veteran is 
unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).


Service connection is currently in effect for PTSD, rated as 
50 percent disabling, and a fracture of a right ring finger 
and hemorrhoids, both assigned a noncompensable evaluation.  
Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) 
are not met.  While the Veteran's PTSD was rated as 70 
percent disabling for the period from August 6, 2003 through 
January 30, 2006, the Veteran's claim of entitlement to TDIU 
was not received until September 10, 2007.  Accordingly, the 
Veteran's claim was not received within a time frame which 
would include that 70 percent rating to meet the percentage 
criteria of 38 C.F.R. § 4.16(a).  

The medical evidence of record shows that the Veteran is 
unemployed.  However, the Veteran specifically stated that 
he became unable to work in May 2002 due to foot and joint 
disabilities, neither of which are service-connected.  A 
January 2006 VA PTSD examination report stated that the 
Veteran "probably would have a difficult time maintaining 
employment due to the severity of his Bipolar Disorder, and 
ability to concentrate on work activities."  However, this 
was before the time frame applicable to the Veteran's claim 
of entitlement to TDIU, and in an August 2007 VA psychiatric 
report the Veteran reported that he was "retired" and 
engaged in woodworking at home.  

In a January 2010 videoconference hearing before the Board, 
the Veteran stated that he engaged in woodworking and did 
not have difficulty finishing projects.  He reported that he 
had repaired the benches for his church.  The Veteran stated 
that he could not work full time as a carpenter due to 
sciatic nerve pain and a bad back.  

Accordingly, the evidence of record relevant to the 
Veteran's claim of entitlement to TDIU shows that the 
Veteran experiences some impairment of employment due to his 
service-connected PTSD, but not that the Veteran is 
completely precluded from securing or following 
substantially gainful employment as a result of his 
service-connected disabilities alone, without regard to any 
nonservice-connected disabilities.  38 C.F.R. § 4.16(b).

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The Veteran does 
not meet the percentage criteria under 38 C.F.R. § 4.16(a) 
and the evidence does not otherwise demonstrate an inability 
to secure or follow a substantially gainful occupation due 
to his service-connected PTSD.  Accordingly, TDIU is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim for TDIU, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent from June 20, 
2000 to August 5, 2003 for PTSD is denied.

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


